t c summary opinion united_states tax_court phillip doris petitioner v commissioner of internal revenue respondent docket no 25551-09s filed date phillip doris pro_se audra m dineen for respondent haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended for the year at issue and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent determined a deficiency of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedule a itemized_deductions for unreimbursed employee business_expenses whether petitioner is entitled to deductions claimed on schedule c profit or loss from business for expenses related to his kart racing activity and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in california petitioner is employed as a correctional officer by the state of california at san quentin state prison san quentin and has held this position since in petitioner worked an average of hours per week at san quentin earning wages of dollar_figure as a correctional officer petitioner is required to complete hours of annual training covering among other things weapons qualification use of pepper spray use of force sexual harassment cell extractions and gang activity this training is provided by the in-service training department at san quentin to teach correctional officers the proper techniques to use on the job petitioner is also required to complete a quarterly weapons qualifications test this test is conducted at san quentin and san quentin provides all necessary weapons and ammunition for this test correctional officers at san quentin are required to purchase two types of uniforms class a uniforms which are formal dress uniforms must be worn by a correctional officer for certain types of activities such as public posts court details the transportation of inmates and other special events class b uniforms are more casual and consist of either a pair of jeans and a shirt or a jumpsuit petitioner enrolled in additional self-defense instruction and practiced martial arts not required by san quentin he also purchased ammunition for personal_use as well as tactical trousers a radio holder pepper spray a baton and a lapel none of these purchases were required by san quentin petitioner spent much of his spare time at raceways and working on race karts kart racing activity petitioner began racing karts in the early 1980s and enjoyed racing karts and being around speedways in petitioner began offering karts to customers for rent he used the name doris racing for this activity and charged dollar_figure for minutes of use of his karts doris racing was the first time petitioner tried to operate a kart racing activity or any other activity in this manner petitioner did not advertise doris racing in local publications petitioner did not maintain a separate bank account for doris racing petitioner’s records consist of handwritten notes and certain receipts related to doris racing petitioner’s records were created at the end of every month petitioner did not keep a log in tracking his income and expenses from doris racing petitioner’s kart racing activity never earned a profit and in petitioner stopped operating doris racing on date respondent issued a statutory_notice_of_deficiency to petitioner denying his schedule a deductions for unreimbursed employee business_expenses and schedule c deductions with respect to doris racing on date petitioner timely mailed his petition to this court i unreimbursed employee business_expenses discussion on his schedule a petitioner reported unreimbursed employee business_expenses consisting of the following dollar_figure uniform purchases big_number uniform cleaning subscriptions self-defense instruction big_number weapons range fees and ammunition big_number big_number deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 respondent disallowed each of petitioner’s above-listed deductions as personal we consider each in the order listed uniform purchases and uniform cleaning petitioner claimed a deduction for uniforms purchased and uniform cleaning for his job as a correctional officer at san quentin expenses for work clothing are deductible if the clothing or uniform is of a type specifically required as a condition_of_employment the uniform is not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 petitioner was required to purchase uniforms for his job at san quentin and we are satisfied that at least the class a uniforms required by san quentin are not adaptable to general use and are not worn as ordinary clothing nonetheless petitioner received a uniform allowance from san quentin of dollar_figure in a uniform receipt for dollar_figure was the only evidence petitioner produced outside of his own testimony to substantiate his claimed uniform purchase expense because petitioner received an allowance in excess of his substantiated costs he is not entitled to a deduction petitioner’s only evidence to substantiate his claimed uniform cleaning expense is a credit card statement showing an dollar_figure dry cleaning charge the credit card statement does not state whether this expense was incurred to clean petitioner’s uniforms further even if we were to assume this expense was incurred for that purpose the dollar_figure fits within petitioner’s uniform allowance for accordingly we sustain respondent’s determination with respect to uniform purchases and cleaning subscriptions petitioner has failed to present any evidence to substantiate his dollar_figure claimed deduction for subscriptions accordingly we sustain respondent’s determination with respect to the subscriptions self-defense instruction expenditures made by a taxpayer for education are deductible with certain exceptions not relevant here if the education either maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs whether education maintains or improves skills required by the taxpayer in his business is a question of fact 77_tc_1124 affd without published opinion 9th cir date joseph v commissioner tcmemo_2005_169 the fact that a taxpayer’s education is helpful to him in the performance of his duties does not establish that its cost is a deductible business_expense joseph v commissioner supra taxpayers must show that there is a direct and proximate relationship between the education expense and the skills required in their business boser v commissioner supra pincite petitioner conceded at trial that outside self-defense instruction was not required by san quentin he decided to take 2otherwise qualifying expenses are not deductible if the education is required in order to meet the minimum educational requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business sec_1_162-5 income_tax regs self-defense classes because he felt that the extra knowledge would help him deal with the dangers that come with working at a prison all correctional officers at san quentin received hours of annual training including training on the use of force petitioner has failed to present any evidence describing the nature of his self-defense instruction and whether such training is consistent with the training required by san quentin further petitioner has not presented any evidence to substantiate the cost and amount_paid for the claimed deduction accordingly we sustain respondent’s determination with respect to the self-defense instruction weapons range fees and ammunition petitioner presented four documents to substantiate miscellaneous weapons expenses totaling approximately dollar_figure the first document is an invoice for an dollar_figure expense related to petitioner’s personal firearm petitioner has not presented proof of payment with respect to this expense accordingly we sustain respondent’s determination with respect to the firearm the second and third documents are receipts for purchases from quartermaster a uniform and equipment manufacturing company the first receipt dated date shows a payment of dollar_figure with petitioner’s credit card for tactical trousers a radio holder and pepper spray the second receipt dated date shows a payment of dollar_figure with petitioner’s credit card for two pairs of tactical pants a baton and a lapel petitioner has substantiated that these expenses were incurred however he has not presented any evidence outside of his own self-serving testimony to establish that they were required for his job at san quentin accordingly we sustain respondent’s determination with respect to petitioner’s purchases from quartermaster next petitioner presented a dollar_figure receipt from northbay firearms for weapon cleaning petitioner conceded that this expense was incurred to clean his personal firearm accordingly we sustain respondent’s determination with respect to petitioner’s expense at northbay firearms finally petitioner has failed to present any evidence of expenses_incurred with respect to range fees or ammunition accordingly we sustain respondent’s determination with respect to range fees and ammunition ii petitioner’s kart racing activity we must next decide whether petitioner’s kart racing activity for amounts to a trade_or_business pursuant to sec_162 and if so whether petitioner has substantiated his claimed deductions with respect to this activity to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify id deciding whether an individual is carrying_on_a_trade_or_business requires an examination of the facts involved in each case 312_us_212 under sec_183 if an individual engages in an activity without the primary objective of making a profit deductions attributable to the activity are allowable only to the extent of gross_income from the activity see 72_tc_28 the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 the taxpayer generally bears the burden of establishing that the activity was engaged in for profit see rule a sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in evaluating a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 91_tc_686 n affd 893_f2d_656 4th cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs a final_determination is made only after considering all facts and circumstances indep elec supply inc v commissioner supra pincite antonides v commissioner supra pincite golanty v commissioner supra pincite the proper focus of the test is the taxpayer’s subjective intent however objective indicia may be used to establish that intent 864_f2d_93 9th cir affg 88_tc_1086 see also wolf v commissioner supra pincite indep elec supply inc v commissioner supra pincite the expectation of making a profit need not be reasonable 85_tc_557 78_tc_642 affd without published opinion 702_f2d_1205 d c cir golanty v commissioner supra pincite however greater weight is given to objective facts than to a taxpayer’s self-serving statement of intent indep elec supply inc v commissioner supra pincite antonides v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir to make our determination we address the nine factors found in sec_1_183-2 income_tax regs see lowe v commissioner tcmemo_2010_129 the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs maintaining complete and accurate books_and_records may indicate that an activity is engaged in for profit rozzano v commissioner tcmemo_2007_177 petitioner’s recordkeeping system was limited to handwritten notes and various receipts in a file petitioner’s handwritten notes were not produced contemporaneously with his activity but were produced once a month further petitioner failed to maintain any records of his income and expenses from doris racing thus petitioner has not shown that he maintained complete and accurate books_and_records for doris racing conducting an activity in a manner substantially_similar to other activities of the same nature can indicate that the activity is engaged in for profit remler v commissioner tcmemo_2005_265 indicators of such include advertising maintaining a separate business bank account the development of a written business plan and having a plausible strategy for earning a profit id petitioner did not present a written business plan for doris racing further he admitted that he used his personal bank account and credit cards for purchases related to doris racing petitioner did not advertise locally but he testified that he paid individuals in foreign countries to recruit clients he further testified that he took promotional pictures of his clients on the racetrack petitioner failed however to present any substantive evidence of advertising none of the individuals petitioner claims to have hired testified at trial and petitioner failed to present any documentation of the tasks performed by these individuals or proof that they were paid petitioner also failed to describe how pictures of his clients on the racetrack were used for promotions or present any evidence of such promotions accordingly petitioner has failed to demonstrate that he conducted doris racing in a manner similar to other kart racing businesses changing operating methods adopting new techniques or abandoning unprofitable methods in a manner consistent with an intent to improve profitability may indicate that the activity is engaged in for profit giles v commissioner supra see also sec_1_183-2 income_tax regs doris racing was never profitable yet petitioner never adopted new techniques such as local_advertising petitioner abandoned doris racing because it was unprofitable without attempting to make any substantive changes to his alleged business model this does not demonstrate an intent to improve profitability petitioner has not shown that he carried on doris racing in a businesslike manner accordingly this factor favors respondent the expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1 b income_tax regs in analyzing this factor a distinction must be drawn between expertise in the mechanics of an activity and expertise in the business practices of the activity zidar v commissioner tcmemo_2001_200 citing 809_f2d_355 7th cir affg t c memo in zidar v commissioner supra we held that a taxpayer’s stock car racing activity was an activity_not_engaged_in_for_profit where the taxpayer had a longstanding interest in stock car racing but no expertise in the economics or business of owning a stock car the facts of this case are analogous petitioner had a longstanding interest in kart racing but there is no evidence that he studied or understood the accepted business practices of kart racing or consulted experts in the field petitioner testified that he had been involved in racing and had seen how it works he further testified he was familiar with what people in the kart racing business do petitioner’s self-serving testimony does not establish an understanding of the kart racing business accordingly this factor favors respondent the time and effort expended by the taxpayer in carrying on the activity the time and effort devoted to an activity may indicate that the activity is engaged in for profit particularly where the activity does not have a substantial personal or recreational aspect sec_1_183-2 income_tax regs see also sousa v commissioner tcmemo_1989_581 amount of time spent on a fishing and boating activity not necessarily indicative of profit objective where taxpayer derived great personal pleasure from the activity a taxpayer’s withdrawal from another occupation to devote most of his time to the activity may also indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs although petitioner devoted a substantial amount of his spare time to his kart racing activity in the record reflects that he derived a great deal of personal pleasure from the activity accordingly the amount of time petitioner spent on the activity is not necessarily indicative of a profit objective further petitioner’s primary occupation in was as a correctional officer for san quentin petitioner worked at san quentin approximately hours per week and he has not presented any evidence that his work schedule at san quentin was scaled down because of the time he spent working on doris racing accordingly this factor favors respondent the expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs petitioner did not argue or produce other evidence to show that he bought assets for doris racing with the expectation that they would appreciate in value accordingly this factor favors respondent the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner does not have a history of carrying on similar activities his only other source_of_income was his job at san quentin accordingly this factor favors respondent the taxpayer’s history of income or losses with respect to the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective sec_1_183-2 income_tax regs see also golanty v commissioner t c pincite a series of losses during the startup phase of an activity does not necessarily indicate the activity is not engaged in for profit sec_1 b income_tax regs doris racing was never a profitable activity however lack of profitability in the startup stage is not unusual for a small_business accordingly we find this factor neutral the amount of occasional profits if any from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a n opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id as discussed above doris racing was never profitable petitioner did not present a written business plan or demonstrate any strategic initiative towards making it financially successful he has failed to present any evidence including speculative evidence that doris racing had the opportunity to earn a profit accordingly this factor favors respondent the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner earned wage income of dollar_figure from his job as a correctional officer at san quentin because petitioner earned significant income from a source other than doris racing this factor favors respondent elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs ‘ w here the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity ’ dodge v commissioner tcmemo_1998_89 quoting burger v commissioner t c memo affd without published opinion 188_f3d_507 6th cir petitioner conceded that he enjoys being involved in kart racing he began racing karts in the early 1980s and has been around kart racing ever since it is clear from the record that petitioner derived significant personal pleasure and recreation from doris racing accordingly this factor favors respondent after considering all of the above factors as applied to the unique facts and circumstances of this case we conclude that doris racing was an activity_not_engaged_in_for_profit within the meaning of sec_183 as a result we sustain respondent’s determination with respect to petitioner’s schedule c deductions iii sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner’s failure to produce records substantiating his schedule a itemized_deductions supports the imposition of the accuracy-related_penalty for negligence with respect to those deductions for further petitioner’s attempt to deduct expenses from a personal activity supports the imposition of the accuracy-related_penalty for negligence with respect to his schedule c deductions for sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as exceeding the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the applicability of sec_6662 will depend on the magnitude of the understatement of income_tax as calculated under rule if petitioner’s understatement of income_tax as calculated under rule exceeds the greater of dollar_figure or percent of the tax required to be shown on the return in respondent will have met his burden of production under sec_7491 if not respondent will have failed to meet his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioner has failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties accordingly we find petitioner liable for the sec_6662 penalty for as commensurate with respondent’s concessions and our holding see id pincite in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
